Petitioner seeks annulment of the award of the respondent commission granting compensation to Mrs. Mattie Toy for injuries sustained by her on July 6, 1931.
The petitioner is the insurance carrier of the "San Francisco Chronicle", a daily newspaper. [1] Contending that Mrs. Toy was merely a news-lady engaged in selling the papers of the publishing company, petitioner cites and relies upon New YorkIndemnity Co. v. Industrial Acc. Com., 213 Cal. 43
[1 P.2d 12], and Hartford Accident  Indemnity Co. v. IndustrialAcc. Com., 123 Cal. App. 151 [10 P.2d 1035]. In our opinion these authorities are not determinative of the present controversy. In addition to retaining the difference between the amount which she *Page 105 
received from the purchasing public and the amount which she paid to the publishing company for the papers, Mrs. Toy was paid the sum of $3 per week by the publishing company. There is some conflict in the testimony regarding the nature and purpose of these weekly payments, but the testimony offered by the applicant tended to show that the money was paid as wages for the supervision of ten to thirteen "news hustlers". This testimony clearly distinguishes this case from the authorities relied upon and we find no merit in petitioner's contention that there was no evidence to support the finding to the effect that the applicant was an employee of the publishing company.
The award is affirmed.
Sturtevant, J., concurred.